Citation Nr: 1109715	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected left knee disability.  

2.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with cognitive disorder not otherwise specified.  

3.  Entitlement to an initial compensable evaluation for the service-connected residuals of traumatic brain injury.  



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2008.  He was awarded the Bronze Star Medal with Combat Distinguishing Device "V" for his service in the United States Army.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision and a February 2010 rating decision of the RO.  

As the claims for increased ratings involve requests for higher ratings following the grants of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Historically, in the June 2008 RO rating decision, the Veteran was, inter alia, granted service connection for migraine headaches, residuals of traumatic brain injury, and assigned a 30 percent evaluation, effective on April 29, 2008.  He filed a Notice of Disagreement (NOD) with the June 2008 rating decision in September 2008.  

A Statement of the Case (SOC) was issued in May 2009, and a VA Form 9, Appeal to Board of Veterans' Appeals, was received in May 2009.  

In the February 2010 rating decision, the RO, inter alia, granted an increased evaluation for the service-connected migraine headaches to 50 percent, effective on April 29, 2008.  

The Veteran is currently in receipt of the maximum schedular rating for his service-connected migraine headaches.  38 C.F.R. § 4.124a, DC 8100 (2010).  Thus, because the maximum benefit sought on appeal was granted for the service-connected migraine headaches disability, this issue is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

During the course of his appeal, the Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in June 2010.  

The issue of service connection for a right knee disorder, claimed as secondary to the service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to the claim of entitlement to an initial compensable evaluation for the service-connected left knee disability, the Veteran is service connected for retropatellar pain syndrome, left knee, currently rated at a noncompensable (no percent) level, under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261 (2010).  

The Veteran reported that his left knee disability had worsened since the most recent VA examination, which was conducted in June 2008.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives VA treatment for this disability, and records of his VA care, dated since November 2009, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim must be remanded.  

With respect to the claims for an initial evaluation in excess of 30 percent for the service-connected PTSD, and an initial compensable evaluation for the service-connected residuals of traumatic brain injury, in the February 2010 rating decision, service connection for cognitive disorder, not otherwise specified was granted and combined with the service-connected PTSD, and an increased rating of 30 percent was assigned, effective on April 29, 2006.  

Also, service connection for the residuals of traumatic brain injury was granted, and a noncompensable (no percent) rating was assigned effective on October 23, 2008.  Significantly, an NOD was filed in July 2010, which reflects disagreement with the February 2010 rating decision.  

The RO has not yet issued an SOC on these matters.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim for an increased rating, to specifically include treatment records from the Tampa VAMC dated from November 2009 to the present.  After securing the necessary authorizations for release of this information, seek to obtain copies of all records referred to by the Veteran not already on file.  

2.  After associating with the claims folder any pertinent outstanding records, the RO should schedule the Veteran for VA examination to determine the current severity of his service-connected left knee disability.  The examiner should review the claims file in conjunction with the examination.  

Specifically, the examiner should provide an opinion in terms that are consistent with the rating criteria for rating any limitation of motion of the knee (Diagnostic Codes (DCs) 5260 and 5261), for rating recurrent subluxation or lateral instability of the knee (DC 5257), and for ankylosis of the knee (DC 5256), specifically considering the guidance of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

The examiner should opine as to the extent of any functional loss caused by the service-connected left knee disability during periods of exacerbation or flare ups.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

3.  The RO also should issue an SOC with respect to the claims for an initial evaluation in excess of 30 percent for the service-connected PTSD with cognitive disorder not otherwise specified, and for initial compensable evaluation for the service-connected residuals of traumatic brain injury.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect the appeal as to this disability to the Board.  38 C.F.R. § 20.302(b) (2010).   

4.  Following completion of all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran with a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


